DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/14/2020 has been entered.

Response to Arguments
Applicant's arguments filed 5/14/2020 have been fully considered but they are not persuasive.
Notwithstanding the withdrawal of all rejections of the previous Office Action, new grounds of rejection are presented below.

Claim Objections
Claims 35-40, 43, and 44 are objected to because of the following informalities. Appropriate correction is required.

Claims 39 and 40 recite “determining localization of the roll angle” but this should be corrected to read as --said determining localization of the roll angle-- in order to more clearly refer to the “determining localization of the roll angle” recited in claim 28.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28, 33-41, and 43-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 28, it is unclear what “it” recited in line 2 refers to. In normal usage, the term “it” is a pronoun used to refer to a thing previously mentioned or easily identified, but in this case it is not clear which previously mentioned thing is being referred to by such recitation
see MPEP 2173.06) this is being construed as referring to the flexible elongate instrument

Further, there is a lack of antecedent basis for the term “the position and heading measurement” recited in line 8 of the claim. It is unclear whether this refers to the “initial position or heading measurement” recited in line 4, or otherwise refers to some other position and heading measurement. Use the definite article “the” seems to suggest the former, but recitation of the term “time history” conflicts with “initial” and therefore seems to suggest the latter.
In accordance with compact prosecution (see MPEP 2173.06) this is being construed for the purposes of examination as not referring to the initial position or heading measurement per se, but rather (a time history of) subsequent/updated measurements thereof as the flexible elongate instrument moves.

Regarding claim 41, it is unclear how to parse the words of the limitation “one or more Kalman filters, particle filters, and Gaussians combinations”. In other words it is unclear how to logically apply the “one or more” and the “and” to the list of “Kalman filters, particle filters, and Gaussians combinations”.
Should this be construed as one or more options selected from the group of options consisting of Kalman filters, particles filters, Gaussians combinations (i.e., in a manner similar to a Markush group)?
Otherwise, should this be construed as (one or more Kalman filters), (particle filters), and (Gaussians combinations)?
Otherwise, should this be construed as one or more Kalman filters, one or more particle filters, and one or more Gaussians combinations?
In accordance with compact prosecution (see MPEP 2173.06) this is being construed for the purpose of examination as similar to a Markush group.

Allowable Subject Matter
Claims 28, 33-41, and 43-46  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 28 is indicated as reciting allowable subject matter for the reasons discussed in applicant remark’s dated 5/14/2020; namely, that the prior art of record (particularly Roelle et al., US 2011/0319910 A1) does not teach or reasonably suggest:
A method of determining roll localization of a flexible elongate instrument as it is navigated within a patient, wherein the flexible elongate instrument comprises a plurality of actuation elements, the method comprising:
obtaining (i) an initial position or heading measurement for the flexible elongate instrument;
obtaining (ii) a time history of a measurement of motion in the plurality of actuation elements as the flexible elongate instrument moves;
obtaining (iii) a time history of the position and heading measurement from a remote localization system for the flexible elongate instrument as the flexible elongate instrument moves; and
determining localization of a roll angle for the flexible elongate instrument from a comparison of (i) the initial position or heading measurement for the flexible elongate instrument, (ii) the time history of the measurement of motion in the plurality of actuation elements as the flexible elongate instrument moves, and (iii) the time history of the position and heading measurement from the remote localization system for the flexible elongate instrument as the flexible elongate instrument moves.

This addition of the phrases “as the flexible elongate instrument moves” in combination with the recitation of “time history” implies multiple data points in time as the flexible elongate instrument moves over time, which overcomes the previous claim interpretation which allowed for a single data point each for (ii) and (iii) respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN T. SAKAMOTO/Examiner, Art Unit 3793